03/28/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0549
                      Supreme Court Case No. DA-0549


PETER B. HUTTON
              Plaintiff and Appellant

      v.

ESTATE OF JERALD NYHART,
by and through the Personal Representative, SANDY NYHART
                   Defendant and Appellee

AND

POINT OF ROCKS ANGUS RANCH, INC.;
SHERRY N. SMITH, an individual
              Defendants and Appellees


   ORDER GRANTING EXTENSION OF TIME TO FILE APPELLEES’
                  ANSWERING BRIEF(S)


      WHEREAS, Appellees Point of Rocks Angus Ranch, Inc. and Sherry N.
Smith have filed a Motion for Extension of Time to for all Appellees to file their
Answering Brief(s);

      WHEREAS, Appellant’s counsel has been contacted and has no objection;

      NOW THEREFORE, upon good cause,

     IT IS HEREBY ORDERED that Appellees’ Answering Brief(s) is/are due
May 3, 2022.

      Dated this ___ day of March, 2022.


                           Mike McGrath, Chief Court Justice

                                         1                            Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 28 2022